DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an electronic component embedded structure comprising: a first insulating layer having a first main surface, a plurality of first electrode terminals on the main surface and an intra-area terminal in an overlapping area of an electronic component mounted on a connection portion in the stacking direction, the plurality of first electrode terminals each including: a large-circle portion; and a small-circle portion; a wiring stacked on the first insulating layer in the same layer as the connecting portion and extending into and terminating in the overlapping area; a second insulating layer on the first insulating layer and covering the electronic component and the wiring; a plurality of first via-conductors penetrating the first insulating layer and electrically connecting the wiring and the connecting portion to the small-circle portions; and an overlap portion of the wiring that is electrically connected to an intra-area terminal that overlaps the component via one of the first via-conductors in the overlapping area; in combination with all other features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chan et al. (US PG. Pub. 2015/0092373) discloses a mounting solution for components on a very fine pitch array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847